Mr. Chief Justice Hernández
delivered the opinion of the ’ court.
Simón Antonio Alcaide y Baiz brought an action against María de los Dolores Morales, known as María de los- Dolores Alcaide, and her mother, Maria Morales, in the District Court of Gruayama to annul the acknowledgment made by the plaintiff of defendant María de los Dolores Alcaide as his natural child, alleging as grounds therefor that the said acknowledgment was void under the law and was obtained by the deceit and false representations of the mother of the defendant, he having acknowledged that he was the father of the child when, as a matter of fact, the acknowledged child was not and could not be the child of the plaintiff.
Defendant Maria Morales answered the complaint denying the material allegations thereof, and the other defendant, María de los Dolores Alcaide, besides doing likewise, separately filed a counter-complaint praying that she be adjudged the acknowledged natural child of Simón Antonio Alcaide.
The case was tried and on January 8, 1918, the Guayama court rendered judgment in favor of the defendants, stating therein that “although it appears from the evidence examined that on account of his impotence due to sterility plaintiff Simón A. Alcaide y Baiz was not and could not be the father of the minor María de los Dolores Alcaide Morales, nevertheless the negligence and voluntary acts of the said plaintiff have produced an estoppel by laches which prevents him from repudiating his own acts and therefore deprives him of the exercise of the right to annul the acknowledgment made in favor of said minor and appearing in the record of birth of said María de los Dolores in the civil registry of Arroyo, under date of October 3, 1900. Hence, the complaint should be, and is, dismissed and the counter-complaint filed by Maria *211de los Dolores Alcaide y Morales should be, and is, likewise dismissed because it can serve no practical purpose.”
María de los Dolores Alcaide appealed from the said judgment in so far as it dismisses her counter-complaint on the g'round that the evidence examined shows that on account of his impotence due to sterility plaintiff Simón A. Alcaide was not and could not be the father of María de los Dolores Alcaide Morales. The other defendant, Maria Morales, also filed a notice of appeal from the judgment in so far as it dismisses the complaint on the ground stated.
The attorney for Simón Antonio Alcaide y Baiz has filed two motions in this court — No. 1034, which is the one appearing in this record, for the dismissal of the appeal taken by Maria Morales, and No. 1035 for dismissal of the appeal taken by María de los Dolores Alcaide. Both motions were argued before this court at the hearing on March 4, 1918, ' and in view of their relation to each other it seems advisable to consider them together and dispose of them by one single decision.
The appeals taken by Maria Morales and María de los Dolores Alcaide not being from the judgment dismissing the complaint rendered by the District Court of Guayama on January 8, 1918, but from one of the grounds thereof, they are inadmissible, for an appeal is not taken from the grounds of a judgment but from the judgment itself, which is what determines the rights of the parties in an action or proceeding. Sections 188 and 295 of the Code of Civil Procedure; Díaz Caneja v. The Administration, 11 P. R. R. 194; Enrich v. Fortesa, 18 P. R. R. 446; Pellicier v. Hernández, 19 P. R. R. 111; Freyre v. Quintero and The National Surety Company, 23 P. R. R. 119. It is the judgment itself which causes damage or injury to a party and may be appealed from, not the grounds thereof.
The appeal taken by María de los Dolores Alcaide from the judgment of January 8, 1918, in so. far as if dismisses the counter-complaint filed by her, is also inadmissible. Such *212dismissal does not cause her any injury or damage, for in dismissing the complaint the judgment from which she dp-peals impliedly recognizes in María de los Dolores Alcaide the right of acknowledgment which she asserts in the counter-complaint. The so-called counter-complaint is not only a counter-complaint hut also a defense against the complaint.
For the foregoing reasons the two motions filed by Simón A. Alcaide are sustained and the appeals taken by Maria Morales and María de los Dolores Alcaide from the judgment rendered by the District Court of Gruayama on January 8, 1918, are

Dismissed.

Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison concurred in the judgment.